FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 2, 2022

                                    No. 04-22-00054-CV

                                    Douglas K. SMITH,
                                        Appellant

                                              v.

                                     PIONEER BANK,
                                         Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-24897
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
       Appellant’s brief is due March 2, 2022. On March 1, 2022, appellant filed a motion
requesting an extension of time until March 9, 2022 to file his brief. After consideration, we
grant the motion and order appellant’s brief due by March 9, 2022.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court